Title: To James Madison from James Jarvis, 30 July 1816
From: Jarvis, James
To: Madison, James


        
          London. July. 30th. 1816.
        
        Sir may I intrude on you so much as to write you this Letter and I hope you will not take as an insult from me, but my veins swells within me to hear you runn down so, although I am in British Government, yet that does not make me forget my native country, if I should hear a boy of my size say any thing against my country I would die beneath his feet before I would surrender I was formerly of Stonnington and have been here six months I ask your pardon for insult[i]ng you so much but I cannot help it
        
          James Jarvis
        
      